Citation Nr: 1824881	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  09-49 981	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 percent for the service-connected left knee disability, including on an extraschedular basis.

2.  Entitlement to service connection for a low back disorder, including as due to a service-connected left knee disability.

3.  Entitlement to service connection for a right knee disorder, including as due to a service-connected left knee disability.

4.  Entitlement to service connection for plantar fasciitis of both feet, including as due to a service-connected left knee disability.

5.  Entitlement to service connection for bilateral pes planus, including as due to a service-connected left knee disability.

6.  Entitlement to service connection for posterior tibial tendinopathy of both feet, including as due to a service-connected left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant was a member of the United States Marine Corps Reserve from May 1979 to March 1980, including a period of active duty for training (ACDUTRA) from July 16, 1979 to August 22, 1979.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas in July 2009, February 2013, and November 2013, in which the appellant's claims were denied.

The Veteran presented testimony at a Travel Board hearing held at the RO before the undersigned Veterans Law Judge in July 2015.  A copy of the hearing transcript has been included in the evidence of record.  The Board subsequently remanded the case, in November 2015, and again in October 2016, for additional development.  The case has now been returned to the Board for appellate review.  

The Board notes that the Veteran withdrew his claim of entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability in a written statement received at the RO in April 2015.  

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, this case must be remanded once more.  The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The October 2016 Board remand directives specifically stated that the AOJ was to afford the appellant a VA medical examination that addressed the criteria discussed in Correia v. McDonald, 28 Vet. App. 158 (2016).  In that case, the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of 38 C.F.R. § 4.59.  

As noted in the deferred ratings issued in March 2017, and July 2017, the December 2016 VA examination report does not comply with Correia.  Accordingly, the Board finds that a new VA examination is required.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

In addition, the October 2016 Board remand directives specifically stated that the AOJ was to readjudicate the claims on appeal and then issue a supplemental statement of the case (SSOC) for any issue remaining on appeal.  However no such readjudication took place and no SSOC was ever issued.  The case was thereafter transferred to the Board in December 2017.  Furthermore, pertinent VA medical information (treatment records, examination reports and medical opinions) was newly obtained by the RO and was not addressed in the statement of the case (SOC) or in any SSOC.  An SSOC must be furnished to an appellant and his representative when additional pertinent evidence is received after a previous SOC or SSOC has been issued.  38 C.F.R. § 19.31. 

Finally, review of the claims file reveals that no VA treatment records dated after September 2016 have been included in the evidence of record.  Because such VA records could reflect the extent and severity of the claimed disability, VA is, therefore, on notice of records that may be probative to the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  VA has a responsibility to obtain records generated by Federal government entities that may have an impact on the adjudication of a claim.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, on remand, all VA records dated from September 2016 onward must be obtained and associated with the claims file.  While the case is in remand status, the originating agency should also obtain any other outstanding records pertinent to the Veteran's claim.

These considerations require the gathering of medical records and further investigation by medical professionals, inasmuch as the Board is prohibited from substituting its own unsubstantiated medical opinions.  See Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, the duty to assist includes obtaining medical records and examinations where indicated by the facts and circumstances of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The Court has stated that the Board's task is to make findings based on evidence of record - not to supply missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  Thus, where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the appellant to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

To ensure that VA has met its duty to assist in developing the facts pertinent to the claims on appeal and to afford full procedural due process, the case is REMANDED for the following: 

1.  Obtain and associate with the Veteran's claims file all outstanding VA treatment records for the period from September 2016 to the present.

2.  Schedule the Veteran for a VA orthopedic examination to determine the nature, severity and extent of his current left knee pathology.  The electronic claims file must be reviewed by the examiner, and the report should state that such review has been accomplished.  All indicated tests must be accomplished and all clinical findings must be reported in detail.  

The examiner must describe to what extent, if any, the Veteran has any left knee pathology or reduced function in the left knee, including any associated gait impairment or ligamentous instability.  It must be determined whether there is any objective evidence of functional limitation due to pain caused by the service-connected left knee disability.  If so, each of those limitations should be set forth in detail.

The examiner must state whether or not the appellant has any recurrent subluxation or lateral instability of the left knee.  If so, the examiner must characterize such subluxation or lateral instability as slight, moderate, or severe.

The examiner must describe the presence of any symptomatology associated with a meniscus condition as noted in the December 2012 VA medical examination report (suggesting a meniscal dislocation/tear with frequent episodes of joint locking and pain).  

The examiner must test the range of motion of the Veteran's left knee.  In order to comply with the Court's recent precedential decision in Correia v. McDonald, 28 Vet. App. 158 (2016), the examiner must test and record the range of motion for BOTH knees in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner must also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups, and to the extent possible, provide an assessment of the amount of additional loss of motion in degrees or the additional amount of functional impairment incurred on repeated use or during flare-ups.  In regard to flare-ups (pursuant to Sharp v. Shulkin, 29 Vet. App. 26 ( 2017)) if the Veteran is not currently experiencing a flare-up, based on relevant information elicited from the Veteran, review of the file, and the current examination results regarding the frequency, duration, characteristics, severity, and functional loss regarding his flares, the examiner is requested to provide an estimate of the Veteran's functional loss due to flares expressed in terms of the degree of additional range of motion lost, or explain why the examiner cannot do so.

3.  Upon receipt of the VA examination report, conduct a review to verify that all requested opinions have been provided.  If information is deemed lacking, refer the report to the VA examiner(s) for corrections or additions.  See 38 C.F.R. § 4.2 (If the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the examination report as inadequate for evaluation purposes.). 

4.  After completing the above action, as well as any other indicated development actions, the claims must be readjudicated.  The readjudication must include consideration of whether any right or left foot, right knee or low back pathology is causally or etiologically related to the Veteran's service-connected left knee disability, to include by aggravation.  The readjudication must also be accomplished with application of all appropriate legal theories, regulations and diagnostic codes, to include 38 C.F.R. §§ 4.40, 4.45 and 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995); Correia v. McDonald, 28 Vet. App. 158 (2016); and Hart v. Mansfield, 21 Vet. App. 505 (2007).

5.  If any claim remains denied, a supplemental statement of the case (SSOC) must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review. 

The appellant is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of any one of the claims.  38 C.F.R. §§ 3.158 and 3.655. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

